Title: From Thomas Jefferson to James Brown, 28 November 1791
From: Jefferson, Thomas
To: Brown, James



Sir
Philadelphia Nov. 28. 1791.

By a letter just recieved from Prince, the Nurseryman of Long island, I learn he has forwarded 4. bundles of trees for me to Richmond addressed to your care. The object of the present letter is to ask the favor of you to send them to Albemarle by my own waggon, if it is plying between that and Richmond at present. If not, then by any careful waggoner who will deliver them either at my house or Colo. Lewis’s. The only danger is in their freezing on the way, which can be prevented either by burying the roots of a night, or covering the whole plant well under straw.—I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

 
